The Loev Law Firm, PC 6300 West Loop South, Suite 280 Bellaire, Texas 77401 Telephone (713) 524-4110 Facsimile (713) 524-4122 October 7, 2011 Mr. Morgan Youngwood U.S. Securities and Exchange Commission 100 F. St. NE Washington, D.C. 20549 Phone: (202) 551-3479 Fax: (202) 772-9210 Re: Epazz, Inc. Form 10-K for Fiscal Year Ended December 31, 2010 Form 10Q for Fiscal Quarter Ended June 30, 2011 Item 4.02 Form 8-K File June 29, 2011 File No. 333-139117 Dear Mr. Youngwood: Epazz, Inc. (the “Company”) is in receipt of your comment letter dated September 7, 2011, and now plans to respond to such letter on or before October 14, 2011, as it was not able to file by October 4, 2011. If you have any questions regarding the information provided above, feel free to contact me at (713) 524-4110. Very truly yours, /s/ David Loev David Loev
